Appeal by employer and insurance carrier from award of compensation for disability under the Workmen’s Compensation Law. This award has been made upon the same proof as was before this court upon a previous appeal. We there reversed a determination dismissing the claim and ordered that an award be made to claimant. (Our previous decision is reported at 242 App. Div. 668.) The Industrial Board has now made the award as ordered and employer and carrier appeal. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.